Case 5:20-cv-05027-KES Document 10 Filed 04/30/20 Page 1 of 2 PageID #: 752




                    UNITED STATES DISTRICT COURT

                      DISTRICT OF SOUTH DAKOTA

                              WESTERN DIVISION


ZACHARY D. LUDENS,                               5:20-CV-05027-KES

                 Plaintiff,
                                                 ORDER GRANTING
     vs.                                         MOTION TO SEAL

CHIEF JUSTICE DAVID E.
GILBERTSON, IN HIS OFFICIAL
CAPACITY AS THE CHIEF JUSTICE OF
THE SOUTH DAKOTA SUPREME
COURT; JUSTICE JANINE M. KERN, IN
HER OFFICIAL CAPACITY AS A
JUSTICE OF THE SOUTH DAKOTA
SUPREME COURT; JUSTICE PATRICIA
J. DEVANEY, IN HER OFFICIAL
CAPACITY AS A JUSTICE OF THE
SOUTH DAKOTA SUPREME COURT;
JUDGE SUSAN M. SABERS, IN HER
OFFICIAL CAPACITY AS THE CHAIR OF
THE SOUTH DAKOTA BOARD OF BAR
EXAMINERS; LARRY M. VON WALD, IN
HIS OFFICIAL CAPACITY AS A
MEMBER OF THE SOUTH DAKOTA
BOARD OF BAR EXAMINERS; JACK H.
HIEB, IN HIS OFFICIAL CAPACITY AS A
MEMBER OF THE SOUTH DAKOTA
BOARD OF BAR EXAMINERS; JUDGE
JANE WIPF PFEIFLE, IN HER OFFICIAL
CAPACITY AS A MEMBER OF THE
SOUTH DAKOTA BOARD OF BAR
EXAMINERS; REED RASMUSSEN, IN
HIS OFFICIAL CAPACITY AS A
MEMBER OF THE SOUTH DAKOTA
BOARD OF BAR EXAMINERS; STEVEN
R. BLAIR, IN HIS OFFICIAL CAPACITY
AS AN ASSISTANT ATTORNEY
GENERAL AND COUNSEL TO THE
SOUTH DAKOTA BOARD OF BAR
 Case 5:20-cv-05027-KES Document 10 Filed 04/30/20 Page 2 of 2 PageID #: 753




EXAMINERS; SHERIDAN CASH
ANDERSON, IN HER OFFICIAL
CAPACITY AS SECRETARY OF THE
SOUTH DAKOTA BOARD OF BAR
EXAMINERS; SHIRLEY JAMESON-
FERGEL, IN HER OFFICIAL CAPACITY
AS THE CLERK OF THE SOUTH
DAKOTA SUPREME COURT; AND
LAURA J. GRAVES, IN HER OFFICIAL
CAPACITY AS THE CHIEF DEPUTY
CLERK OF THE SOUTH DAKOTA
SUPREME COURT;

                   Defendants.


      Plaintiff, Zachary D. Ludens, moves the court for a protective order.

Docket 2. The court construes Luden’s motion as a motion to seal exhibits

attached to his complaint because the documents contain confidential and

personal information. See id. Good cause appearing, it is

      ORDERED that Luden’s motion to seal (Docket 2) is granted. The

attached exhibits (Dockets 2-1–2-26) shall be sealed.

      Dated April 30, 2020.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
